DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JP 2021-028837, filed on 02/25/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 17, “unit light refraction portion” should be changed to – unit light refraction portions – in order to put the claim in proper form.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunimochi (US 7918597 B2).
Re Claim 1:
Kunimochi discloses an illumination device (a spread illumination apparatus 1, shown in at least Fig 1, described below) comprising: 
a plurality of light sources (LEDs 30) arranged in a row (configuration shown in Fig 1); 
a light guide plate (light guide plate 2) including at least a light entering end face (light entrance surface 2a) having a plate shape (shape shown in Fig 1), the light entering end face (2a) including an outer peripheral edge face (edge face proximate to 30) on which light emitted from the plurality of light sources (30) is incident (due to the configuration shown in Fig 1 and description in at least Col 6, lines 1-60), and an opposite end face (opposite side surface 2b, shown in at least Figs 1 and 3A) to the light entering end face disposed at an opposite side to the light entering end face (opposite to 2a, Figs 1 and 3A), the light guide plate (2) having one plate face serving as a light emission plate face (light emitting surface 2d) configured to emit light (configuration shown in at least Fig 3A); and 
a light refracting portion (light introduction prism mechanism 4) configured with a plurality of unit light refracting portions (prims pairs 5, Fig 2) arranged side by side (arrangement shown in Fig 2) on the light entering end face (2a) along an alignment direction of the plurality of light sources (direction shown in Fig 1 transposed with Fig 2), the light refracting portion (4) being configured to refract incident light (configuration shown in Fig 2), 
wherein in the light refracting portion (4), an occupancy rate occupied by the unit light refracting portion in an end side portion of the light entering end face (portions of 2a outside of 4) in the alignment direction is made lower than an occupancy rate occupied by the unit light refracting portion in a central side portion (portion occupied by 4 in Fig 2) of the light entering end face (2a) in the alignment direction (direction shown in Fig 1).
Re Claims 4-5:
Kunimochi further discloses: 
wherein the light refracting portion (4) is configured to have the occupancy rate in the central side portion being equal to or greater than 70% and equal to or less than 85% in percent figures (described in at least Col 7, lines 47-51 as the width of the flat portion 4a is determined such that the width of the first prism piece 6, the width of the second prism piece 7 and the width of the flap portion 4a (these widths are defined by respective lengths projected onto the light entrance surface 2a) fall in a ratio of 1:1:1; therefore, in reviewing a first and second prism pair 5 with a flat portion 4a in between as shown in Fig 2, it is determined that the occupancy rate is 80%), and
wherein the light refracting portion (4) has the occupancy rate in the central side portion being higher than 70% (80%, Fig 2 and Col 7, lines 47-51).
Re Claim 9:
Kunimochi further discloses wherein the light refracting portion (4) is configured to have the occupancy rate in the end side portion being equal to 0% in percent figures (shown in Fig 1 wherein the end side portion is the portion of 2a not occupied by 4).



Re Claim 10:
Kunimochi further discloses wherein the light refracting portion (4) is configured to have, in two of the end side portions (portions of 2a not occupied by 4) sandwiching the central side portion of the light entering end face (portion of 2a occupied by 4), the occupancy rates being different from each other (shown in Fig 1 transposed with Fig 2, wherein the side portions have a 0% occupancy rate and the central portion has an 80% occupancy rate; also see Col 7, lines 47-51 and claims 4-5, above).
Re Claim 14:
Kunimochi further discloses a prism sheet (one of prism sheets 36 and 38) disposed on a light emission side with respect to the light guide plate (disposition shown in Fig 1), the prism sheet (one of 36 and 38) being provided with a plurality of unit prisms arranged side by side along a direction from each of the plurality of light sources (30) toward the light guide plate (2) on the light entering face (2a) on which light from the light guide plate (2) is incident (it necessarily occurs that one of 36 and 38 is disposed with the claimed configuration by the description in at least Col 11, lines 19-23 of the pair of prism sheets 36 and 38 whereby the lights have a prescribed light emission angle distribution centered on the normal line direction of the prism sheets 36 and 38 with respect to the two axis directions orthogonal to each other), the plurality of unit prisms extending along the alignment direction (necessarily occurring due to at least the description in Col 11, lines 19-23 of orthogonal to each other).



Re Claim 15:
Kunimochi discloses a display device (described below) comprising: 
the illumination device according to claim 1 (claim 1, above); and a display panel (not shown but described in Col 11, lines 23-26 as an illuminated body) configured to perform display by using light from the illumination device (described in Col 11, lines 23-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimochi.
Re Claims 2-3: 
With regard to the light refraction portion, Kunimochi at least suggests an equivalent configuration in Fig 1 to the claimed wherein the light refracting portion is configured to have a length in the alignment direction of the end side portion within a range being greater than 4.5 mm and less than 15.9 mm, and wherein the light refracting portion is configured to have the length in the alignment direction of the end side portion within a range being equal to or greater than 8.3 mm and equal to or less than 12.1 mm for the purpose of refracting light since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kunimochi as at least suggesting an equivalent configuration in Fig 1 to the claimed wherein the light refracting portion is configured to have a length in the alignment direction of the end side portion within a range being greater than 4.5 mm and less than 15.9 mm, and wherein the light refracting portion is configured to have the length in the alignment direction of the end side portion within a range being equal to or greater than 8.3 mm and equal to or less than 12.1 mm for the purpose of refracting light.
Re Claim 11:
Kunimochi further discloses wherein the light refracting portion (4) is configured to have the plurality of unit light refracting portions each of which extends along a normal direction of the light emission plate face (configuration shown in Fig 2).
With further regard to the plurality of unit light refraction portions, Kunimochi at least suggests an equivalent configuration to the claimed arch shape in a cross section taken along the light emission plate face for the purpose of refracting light since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Kunimochi as at least suggesting an equivalent configuration to the claimed arch shape in a cross section taken along the light emission plate face for the purpose of refracting light. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimochi in view of Kim (US 20100271841 A1).
Kunimochi does not disclose a light reflecting member facing at least a portion excluding the light entering end face, of the outer peripheral edge face of the light guide plate.
Kim teaches a light reflecting member (side reflectors 332 and 334, respectively, Fig 3a) facing at least a portion (facing side surfaces 101c and 101e, respectively) excluding a light entering end face (excluding side surfaces 101b and 101d ), of an outer peripheral edge face of the light guide plate (configuration shown in Fig 3a).
Since Kunimochi discloses a solution to preventing light leakage (due the configuration comparison of Fig 7A with 7B and the description in Col 11, line 27-55), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device of Kunimochi by including a light reflecting member as taught in at least principle by Kim for the benefit of further preventing light loss as described in ¶ 0036.

Allowable Subject Matter
Claims 6-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 6:
The closest prior art of record, Kunimochi fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the occupancy rate as set forth in the claim. 
Re Claims 7-8:
The claims contain allowable subject matter due to their dependence on allowed base claim 6.
Re Claim 13:
The closest prior art of record, Kunimochi fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second prism sheet as set forth in the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US 20170285244 A1) discloses a light guide plate comprising a light refraction portion on a light guide plate.
Chang et al (US 11035996 B2) discloses a light guide plate with modifications (shown in at least Figs 6-7) similar to the configuration shown in Figs 4-5 of Applicant.
Feng et al (US 7370999 B2), Fang et al (US 20080285309 A1), Maeda et al (US 20080002431 A1), discloses surface modifications to multiple surfaces of a light guide plate similar to Fig 1 of Applicant.
Applicant’s representative is invited to schedule an interview with the examiner to discuss unclaimed but disclosed limitations that do not appear to be discloses or suggested by Kunimochi. In example the configuration of the LEDs 13 facing end side portions of light entering end face 15A as shown in Fig 1 appears to show a configuration that is novel over Kunimochi. Further, Applicant’s Fig 1 appears to be non-obvious over Kunimochi, since it appears that Kunimochi teaches away from modifying the LEDs of Kunimochi according to the configuration as shown in Fig 1 of Applicant due to the configurations shown in Figs 7A-7B of Kunimochi and description in Col 7, lines 27-55 of Kunimochi. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875